NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 UNITED STATES OF AMERICA,                       No. 08-10244

               Plaintiff - Appellee,             D.C. No. 2:06-cr-00736-DGC

   v.
                                                 MEMORANDUM *
 SEALED 1,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     David G. Campbell, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Appellant appeals from his guilty-plea conviction and 108-month sentence

for conspiracy to possess with intent to distribute 5 kilograms or more of cocaine,

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
       Pursuant to Anders v. California, 386 U.S. 738 (1967), appellant’s counsel

has filed a brief stating there are no grounds for relief, along with a motion to

withdraw as counsel of record. Appellant has filed a pro se supplemental brief, the

government has filed motion to dismiss in light of a comprehensive appeal waiver,

and appellant has filed a statement opposing the motion.

       We have conducted an independent review of the record pursuant to Penson

v. Ohio, 488 U.S. 75 (1988). In light of the valid appeal waiver, the government’s

motion to dismiss is GRANTED. See United States v. Nguyen, 235 F.3d 1179,

1182 (9th Cir. 2000).

       Counsel’s motion to withdraw is GRANTED.

       DISMISSED.




DAT/Research                               2                                        08-10244